DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.	The amendment file on March 9th 2021 has been entered. Claims 1 – 6, 8, 10, 11, 15 and 18 - 20 stand amended with claims 7, 9 and 16 cancelled. Claims 1 – 6, 8, 10 – 15 and 17 – 20 are pending.

Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: accessing a first structural search encoding encoded from a visual search query into a common search space by a structural neural network; searching for visual search results based on structural similarity by identifying an associated result set of structural search encodings, from indexed structural search encodings, based on proximity to the first structural search encoding in the common  teaches “One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: accessing a first structural search encoding encoded from a visual search query into a common search space by a structural neural network” 

As such the combined features as recited in independent claim 1 and similarly stated in independent claims 8 and 15 are not specifically disclosed in the prior arts of record. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kweku Halm/
Examiner 
Art Unit 2166 
03/16/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166